DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 4-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 28, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2008/0200797 A1 to Kotmel et al. (“Kotmel”).
As to claim 2, Kotmel discloses a method for determining a disease state of a portion of a lung in a patient, the method comprising: 
introducing a catheter into an airway leading to a targeted lung compartment, the catheter comprising a distal end, a proximal end, and a lumen therebetween (see Fig 6A-F and Fig 8), wherein the distal end comprises an expandable occluding element which is configured to sealingly engage the airway (Fig 8), wherein the proximal end comprises an inflation port to expand the occluding element (see Figs 6A-6F, 8, 17A and [0072]), wherein the lumen is in-line with at least one sensor for measuring flow or volume to or from the targeted lung compartment (see Fig 8, element 204); 
expanding an occluding member disposed on or near a distal end of the catheter to form a seal with an inner wall of the airway to thus isolate the targeted lung compartment (see Figs 6A-6F, 8, and 17A); 
allowing the patient to inhale such that air is allowed to pass through a lumen of the catheter and into the targeted lung compartment (see [0077] – tidal volume determination requires a patient inhalation to be allowed to occur); 
allowing the patient to exhale such that air exhaled from the targeted lung compartment is allowed to pass through a lumen of the catheter (see [0077] – tidal volume determination requires a patient exhalation to be allowed to occur); 
measuring flow or volume to the targeted lung compartment during inhalation (see [0077] – tidal volume measurement requires a measure of volume during inhalation); 
measuring flow or volume from the targeted lung compartment during exhalation (see [0077] – tidal volume measurement requires a measure of volume during exhalation); 
determining a peak volume at the end of inhalation (see [0077] – tidal volume requires the peak volume at the end of inhalation to be determined); 
determining an expiratory volume based on the measured flow or volume from the targeted lung compartment during exhalation (see [0077] – tidal volume requires determination of volume during exhalation to be determined); and 
determining a disease state of the targeted lung compartment based on the expiratory volume for the peak volume (see Fig 11 and [0076]); 
wherein determining the disease state comprises comparing the expiratory volume for the peak volume for the targeted lung compartment to an expiratory volume for the peak volume in another lung compartment within the same patient, or an expiratory volume for the peak volume within a general population (see Fig 11 and [0076] – “The loop 225 provides information regarding the health and level of disease of the compartment 154.”).  
As to claim 3, Kotmel further discloses determining a rate of change in volume during exhalation for the peak volume; wherein the disease state of the targeted lung compartment is further based on the rate of change in volume during exhalation for the peak volume; and wherein determining the disease state comprises comparing the rate of change in volume during exhalation for the peak volume for the targeted lung compartment to a rate of change in volume during exhalation for the peak volume in another lung compartment within the same patient, or a rate of change in volume during exhalation for the peak volume within a general population (see [0078]-[0079] and Fig 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791